Voto particular de conformidad emitido por la
Jueza Aso-ciada Señora Pabón Charneco.
Ha transcurrido más de un mes desde que el compañero Juez Asociado Señor Estrella Martínez le expresó a la Jueza Presidenta Señora Fiol Matta la necesidad de intro-ducir cambios al cuerpo reglamentario de los asuntos de subastas de la Rama Judicial. A ese pedido público tam-bién se unió el compañero Juez Asociado Señor Kolthoff Caraballo. A su vez, otros compañeros miembros de este Tribunal le han solicitado personalmente a la Jueza Presi-denta que atienda los cuestionamientos públicos que han surgido en cuanto a varias subastas que la Rama Judicial ha llevado a cabo.
*63Lamentablemente, ese reclamo de acción no ha sido atendido y hoy cuenta, además, con un desafortunado voto disidente de la propia Jueza Presidenta Señora Fiol Matta. Por ello, no queda otra alternativa que no sea la de ordenar que se redacte un nuevo Reglamento de Subastas en aras de atemperar nuestra Rama a las exigencias actuales.
Ya que considero que la Resolución que hoy se certifica representa otra medida necesaria para forjar nuevos cami-nos en la administración de la Rama Judicial, estoy con-forme con esta. Me conforta saber que, a pesar de que han transcurrido dos (2) años desde que emití una Opinión Disidente en Maranello et al. v. O.A.T., 186 DPR 780 (2012), donde llamé la atención a las prácticas irregulares que se dieron en las subastas objeto de los mismos dos Informes que se mencionan en la Resolución que antecede, este Tribunal decida establecer un procedimiento para cambiar y fiscalizar la manera como se han manejado estos asuntos en el pasado.
Por demasiado tiempo la administración de la Rama Judicial se ha refugiado en la oscuridad y en la comodidad del conformismo. Ya es momento de alumbrar la burocracia que hasta ahora ha sobrevivido en pasillos oscuros y poner las cartas sobre la mesa. El Pueblo ha colocado a esta Rama en tela de juicio e ineludiblemente debemos responder a su grito de cambio. Ante ese escenario, debemos de-mostrarles que la Rama Judicial no sucumbirá a prácticas cuestionables ni responderá a intereses exógenos que em-pañen la transparencia de nuestro quehacer y obstaculicen nuestra labor constitucional.
Esto porque la Rama Judicial de Puerto Rico es mucho más que otra rama constitucional del Gobierno. Nuestra lex superior le encomienda a esta Rama ser el ente garante de los derechos civiles de nuestros ciudadanos, el árbitro de las fronteras existentes del ámbito de acción entre las otras ramas de gobierno y el administrador del sistema de justicia de la Isla. Ante esa delicada responsabilidad, es *64justo que el Pueblo de Puerto Rico exija de la Rama Judicial un manejo altamente transparente de los fondos públi-cos que le son asignados para la consecución de sus deberes. Debemos responder de manera afirmativa ante las exigencias de estos tiempos para abatir hasta la más mínima apariencia de irregularidad en el manejo del erario que se nos ha asignado para llevar a cabo nuestra labor y servirle al Pueblo de Puerto Rico de manera responsable. No podemos ser copartícipes de acciones que continúen menguando la confianza del Pueblo en su sistema de justicia.
Por ello, en Maranello et al. v. O.A.T., supra, señalé y rechacé vehementemente la manera como la Oficina de Ad-ministración de los Tribunales (OAT) convalidó un procedi-miento de subasta en el que se terminó despilfarrando una cantidad exorbitante de fondos públicos precisamente en los dos edificios que se mencionan en la Resolución que antecede. Por su pertinencia, cito in extenso mis pronun-ciamientos disidentes en aquella ocasión:
[L]a señora Contralora concluyó que los edificios de la OAT y el TA y sus estacionamientos están alquilados por un canon de arrendamiento muy por encima de lo que se paga en el mercado por espacios de alquiler en edificios similares. [...]
El informe indica que al considerar la calidad de la cons-trucción y las terminaciones interiores de los edificios de la OAT y del Tribunal de Apelaciones, la renta debería estar en el límite inferior de diecinueve dólares ($19) por pie cuadrado. Peor aún, en cuanto a la renta del estacionamiento, la Contra-lora indicó que mensualmente se paga cuatrocientos siete mil ochocientos ocho dólares ($407,808) mientras que el precio del mercado es de una renta mensual de ochenta y ocho mil qui-nientos dólares ($88,500). Esta renta cubre el uso de setecien-tos ocho (708) estacionamientos. Según estos datos, el costo mensual por cada estacionamiento para cada empleado as-ciende a quinientos setenta y seis dólares mensuales ($576); mientras que en los edificios comparables se paga una renta de estacionamiento ascendiente a ciento veinticinco dólares ($125) mensuales. Según la Contralora, esta contratación le conlleva al erario un pago de rentas en exceso de cerca de tres millones *65ochocientos treinta y un mil seiscientos noventa y seis dólares ($3,831,696) anuales. (Énfasis en el original suprimido, énfa-sis suplido y escolio omitido). Maranello et al. v. O.A.T., supra, págs. 839-840.
No existe justificación alguna que sustente la necesidad de este monumental gasto público. En tiempos como los que atraviesa Puerto Rico, y ante los señalamientos que se le han hecho a miembros de la Rama Judicial, es absoluta-mente necesario que se modifique de manera concreta la manera como esta Rama ha manejado por demasiado tiempo el asunto de las subastas.
En fin, ante la coyuntura por la cual atraviesa la Rama Judicial, no podemos desaprovechar la oportunidad histó-rica para trazar nuevos caminos. Cuando una acción per-dura sin cuestionamiento, el conformismo que le da vida se convierte en un paradigma peligroso. Ya es tiempo de romper este esquema. Este nuevo reto requiere tener valentía para actuar y la sabiduría para entender que, a pesar de que el camino es arduo y perpetuo, un sistema de justicia verdaderamente transparente es posible. Consciente de lo anterior, reitero mi conformidad con la Resolución que antecede. Esta constituye una piedra angular en este nuevo camino que tiene como norte la administración res-ponsable de la Rama Judicial.
— O —